Citation Nr: 0931287	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
residuals of injury of the cervical spine with headaches, 
loss of motion of the left shoulder, muscle spasms, and nerve 
radiculitis.

2. Entitlement to a rating in excess of 10 percent for scar 
of the chin.

3. Entitlement to a rating in excess of 30 percent for 
service-connected dysthymia and anxiety disorder.

4. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In January 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board observes that, in his March 2005 substantive appeal 
(VA Form 9) the Veteran clearly states that he uses marijuana 
to help with his anxiety disorder.  A claim of service 
connection for marijuana use as secondary to service-
connected dysthymia and anxiety disorder has not been 
adjudicated by the RO.  Accordingly, this claim is REFERRED 
to the RO for appropriate action.

The issues of entitlement to a rating in excess of 30 percent 
for service-connected dysthymia and anxiety disorder and 
entitlement to total disability rating due to individual 
unemployability (TDIU rating) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected residuals of injury of the cervical 
spine with headaches, loss of motion of the left shoulder, 
muscle spasms, and nerve radiculitis are not manifested 
ankylosis of the entire spine.

2. Service-connected headaches, associated with residuals of 
injury of the cervical spine are manifested by daily 
headaches.

3. Service-connected left upper extremity nerve radiculitis 
is manifested by radicular pain and subjective symptoms of 
tingling and numbness throughout the arm. 

4. Service-connected right upper extremity nerve radiculitis 
is manifested by radicular pain and subjective symptoms of 
tingling and numbness throughout the arm. 

5. Service-connected scar of the chin is manifested by a 
superficial scar measuring 3.5 cm X .0.2 cm that was 
disfiguring of the right side of the chin, without breakdown 
of the skin, infection, or underlying tissue loss


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
service-connected residuals of injury of the cervical spine 
with headaches, loss of motion of the left shoulder, muscle 
spasms, and nerve radiculitis under Diagnostic Codes 5293-
5243 have not been met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293-5243 (2008).

2. The criteria for a rating of 10 percent, but no greater, 
for service-connected headaches have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100 (2008).

3. The criteria for a separate rating of 20 percent, but no 
greater, for service-connected left upper extremity nerve 
radiculitis have been met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Codes 8199-8510 (2008).

4. The criteria for a separate rating of 20 percent, but no 
greater, for service-connected right upper extremity nerve 
radiculitis have been met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Codes 8199-8510 (2008).

5. The criteria for a rating in excess of 10 percent for 
service-connected scar of the chin have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2003 for his cervical spine 
and TDIU rating claims, prior to the initial unfavorable 
rating decision issued in September 2004.  In February 2008, 
the Veteran was sent notice with regard to these claims, as 
well as his claim for an increased rating for his service-
connected scar.  This letter also discussed the assignment of 
disability ratings and effective dates.  

The Board observes that both the December 2003 and February 
2008 letters informed the Veteran that he must demonstrate 
that his service-connected disabilities had increased in 
severity, and provided examples of both lay and medical 
evidence he could submit in support of his claim.  However, 
only the February 2008 notice provided this information with 
regard to the scar claim, as well as indicated that he should 
submit evidence of how his disability affects his work and 
daily life, and no notice apprised him of relevant diagnostic 
codes, although the applicable Diagnostic Codes were detailed 
in the October 2004 statement of the case (SOC).  

The Board acknowledges the defective timing of the February 
2008 notice.  The Board observes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  In the 
present case, subsequent to the February 2008 letter, each of 
the Veteran's claims were readjudicated and SSOCs issued.  
Therefore, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the maximum rating for a 
service-connected spine disability based on limitation of 
motion has been assigned  A higher rating is assigned only if 
ankylosis is present, which would present upon an increase in 
severity of the deterioration of the spine.  Hence, a rating 
in excess of the 40 percent assigned would only be shown by 
an increase in severity of the spine disability.  Similarly, 
the rating criteria for scars are based upon a showing of the 
severity of the scar.  Accordingly, pre-adjudicatory 
provision of these Diagnostic Codes is not required in this 
case.  See Vazquez-Flores.  As for the diagnostic codes 
relevant to headaches and neurological disabilities, VA is 
also not required to provide all diagnostic codes potentially 
applicable to a service-connected disability prior to the 
initial adjudication of the claim.  Consequently, the Board 
finds that notice of the relevant diagnostic codes as 
dictated by Vazquez-Flores is not necessary in this case.

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, 
private medical records, and the reports of April 2004, 
August 2005, and March 2009 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  

The Board notes that the Veteran expressed concern in 
December 2005 that private treatment records from Akron City 
Hospital had not been obtained.  These records are in the 
claims file, having been provided by Summa Health System.  
The Veteran has not suggested that the records received are 
incomplete.  Additionally, the Board observes that the 
Veteran has reported receiving disability benefits from the 
Social Security Administration (SSA).  Records associated 
with an application for Supplemental Security Income (SSI) in 
the 1980s are of record, having been obtained shortly after 
those benefits were granted.  However, a request to SSA in 
February 2008 for records related to the Veteran's SSA 
disability yielded a response that SSA had no claims files 
for the Veteran.  There is no reason to believe that 
additional requests to SSA would lead to a different result.  
Therefore, the Board finds that VA has satisfied its duty to 
assist in attempting to obtain outstanding, relevant records.
   
With regard to the Veteran's VA examinations, the Board 
observes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board sees that the April 2004, August 2005, 
and March 2009 VA examiners documented the Veteran's self-
reported medical history and examined the Veteran 
sufficiently to provide the findings necessary to 
appropriately rate the Veteran's service-connected 
disabilities.  

The Board notes that, although the March 2009 VA examiner 
reviewed the claims file, it is not evident that any of the 
April 2004 or August 2005 VA examiners had access to the 
claims file.  However, the Board does not find that this fact 
renders these examinations inadequate.  In an increased 
rating case, the information relevant to the claim is the 
current findings at the examination.  Further, the Board 
observes that the examiners' findings are not inconsistent 
with treatment evidence in the claims file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion).  Accordingly, the Board finds that the VA 
examination reports relevant to these claims are adequate for 
rating purposes and that VA's duty to assist with respect to 
obtaining a VA examination respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that presents 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In reviewing the evidence of record, the Board has noted the 
Veteran's lay statements in support of his claims.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., tingling in his arms and pain in his 
neck.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although the 
Board has contemplated the Veteran's statements as to his 
symptoms in reaching the decisions below, the Board has 
primarily relied upon the treatment evidence and reports of 
medical professionals in assessing the current severity of 
his claimed disorders. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Cervical spine

The Veteran's service-connected residuals of injury of the 
cervical spine with headaches, loss of motion of the left 
shoulder, muscle spasms, and nerve radiculitis
are assigned a 40 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5293-5243 (2008).  The 
Veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

The Veteran filed his claim in November 2003.  The Board 
observes that the schedular criteria for rating spine 
disabilities were amended twice just prior to the Veteran's 
claim for an increased rating.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  As the entire period 
for which an increased rating is at issue is subsequent to 
both revisions of the schedular criteria, only the criteria 
as amended on September 26, 2003 are applicable to the 
Veteran's increased rating claim.   

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  
In this case, the Board notes that the hyphenated diagnostic 
code assigned to the Veteran's cervical spine disability 
reflects the initial rating of the disability under 
Diagnostic Code 5293 and the fact that the current evaluation 
must be based upon the rating criteria as defined in 
Diagnostic Code 5243, as dictated by the aforementioned 
amendments.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2008).

As relevant to the cervical spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.    

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Generally, neurological disorders are ordinarily to be 
rated in proportion to the impairment of motor, sensory 
or mental function.  In rating peripheral nerve 
injuries and their residuals, attention should be given 
to the site and character of the injury, and the 
relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note 

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

The provisions of Diagnostic Code 8510 apply to the 
evaluation of the upper radicular group.  38 C.F.R. § 4.124a.  
Under that diagnostic code, complete paralysis of the nerve 
is defined as where all shoulder and elbow movements are lost 
or severely affected, and hand and wrist movements are not 
affected.  Complete paralysis of the nerve warrants a 70 
percent rating where involving a major extremity, and a 60 
percent rating for a minor extremity.  Severe incomplete 
paralysis warrants a 50 percent rating for a major extremity, 
and 40 percent rating for a minor extremity.  Moderate 
incomplete paralysis corresponds to a 40 percent rating for a 
major extremity, and 30 percent rating for a minor extremity.  
Mild incomplete paralysis warrants a 20 percent rating in 
either extremity.

Relevant to the present claim, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one in two-months over the last 
several months warrant a 10 percent rating.  Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.

During the appeal period, the Veteran was afforded three VA 
orthopedic examinations and two VA neurological examinations 
with respect to his cervical spine disability.  There are 
also multiple relevant VA physical therapy records in the 
claims file; however, these records do not reveal findings 
that reflect a severity of the disability greater than 
demonstrated at the VA examinations discussed below.  

At the May 2004 VA orthopedic examination, the examiner found 
range of motion to be left rotation to 40 degrees, right 
rotation to 50 degrees, forward flexion to 40 degrees, 
extension to 40 degrees, and bilateral flexion to 25 degrees.  
Repetitive use resulted in additional pain.  There was also 
tenderness to palpation of the neck and muscle spasms in and 
around the trapezius.  The examiner documented subjective 
complaints of pain radiating into the arms and hands with 
occasional numbness, tingling, and parasthesias, as well as 
some associated headaches.  

At a separate neurological examination, range of motion was 
extension to 15 degrees, left lateral flexion to 30 degrees 
and left lateral rotation to 30 degrees with low posterior 
neck pain at the start of each movement.  Forward flexion, 
right lateral flexion, and right lateral rotation were normal 
with low posterior neck pain at the extremes of the 
movements.  The neurological examination was also normal.  
The examiner stated that, aside from the radiating pain, the 
Veteran was not disabled by his cervical spine disability.  

In August 2005, the Veteran was again afforded both VA 
orthopedic and neurological examinations.  He had complaints 
of radiating pain into the arms with numbness and tingling, 
as well as daily headaches.  The orthopedic examiner found 
range of motion of forward flexion and extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 40 degrees.  Pain was 
noted throughout motion and repetitive motion caused 
increased pain, tenderness, and fatigability.  

At the neurological examination, extension was to 20 degrees 
at which point there was pain.  Lateral flexion to the right 
was to 30 degrees with pain, and to the left was to less than 
20 degrees.  Passive observation found right rotation to 
nearly 90 degrees.  Motor strength was 4/5 in the biceps, 
triceps, and trapezii and there was no muscle atrophy in the 
upper extremities noted.  The examiner reported that there 
was limitation of active range of motion, but that there were 
signs of embellishment of symptoms.  He noted no sensory 
deficits of the upper extremities and neck.  The examiner 
stated that the Veteran refused EMG/NCV testing because of 
the invasiveness of the procedures.  

Finally, at a March 2009 VA orthopedic examination, the 
Veteran reported numbness and tingling only in the right 
hand.  Range of motion was reported to be 30 degrees of 
flexion and extension, 45 degrees of right and left lateral 
flexion, and 40 degrees right and left lateral rotation.  
Repetitive use increased the pain; however, the examiner 
reported no decrease in motion.  He diagnosed cervical disk 
disease with right radiculitis.  The examiner found no 
pathology of the left shoulder or arm.  Additionally, the 
examiner reported that there was no incapacitation. 
 
Based on the above, the Board makes the following findings.  
First, the Board determines that a rating in excess of 40 
degrees for the Veteran's cervical spine disability is not 
warranted under Diagnostic Codes 5293-5243.  A higher rating 
is only available under this diagnostic code when there is 
unfavorable ankylosis of the entire spine or evidence of 
incapacitating episodes as defined under the Formula for 
Intervertebral Disc Syndrome.  The Veteran exhibits neither 
of these symptoms; hence, a rating in excess of 40 percent 
under Diagnostic Codes 5293-5243 is not warranted. 

The Board has also considered the effects of pain on the 
functional impairment resulting from the Veteran's cervical 
spine disability.  However, the Board finds that the effects 
of pain and repetition reasonably shown to be due to the 
Veteran's service-connected cervical spine disability are 
contemplated in the 40 percent rating assigned by the RO 
under Diagnostic Codes 5293-5243.  There is no indication 
that pain due to the Veteran's cervical spine disability has 
caused functional loss greater than that contemplated by the 
40 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath.  The Court has held 
that it is possible to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

In this regard, the Board finds that the Veteran's 
symptomatology meets the criteria for separate ratings for 
headaches and left and right shoulder neurological symptoms 
associated with his cervical spine disability.  Specifically, 
the Board sees that the Veteran's headaches have been 
documented by both the April 2004 and August 2005 VA 
orthopedic examiners.  Although the record does not suggest 
that the Veteran's headaches are prostrating, the record does 
show that the Veteran has headaches daily.  The rating 
schedule does not specifically address non-prostrating 
headaches; however, the Board finds that daily headaches 
constitute a disability warranting a 10 percent rating, 
pursuant to Diagnostic Codes 8199-8100.  38 C.F.R. § 4.124.  
Absent evidence of prostrating headaches, the Board finds 
that a rating in excess of 10 percent is not appropriate in 
this case.

Additionally, the Veteran has consistently reported radiating 
pain, tingling, and numbness in his right upper extremity.  
Further, although the March 2009 VA examiner reported no 
complaints with respect to the left upper extremity, prior to 
that examination, the Veteran's subjective neurological 
symptoms were documented as occurring in both arms.  Also, 
even though the August 2005 VA neurologist stated that there 
were no sensory deficits in the upper extremities, the 
Veteran clearly had complaints of impaired sensation, and he 
is competent to speak to symptoms that he can observe, such 
as feelings of tingling and numbness in his arms.  See Layno 
at 469.   

The Board notes that the actual nerve or nerves involved are 
not documented.  However, as the sensory impairment affects 
the entire arm on each side, the Board finds that a rating 
relevant to the upper radicular nerve group is appropriate.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Thus, the 
Board affords the benefit of the doubt to the Veteran and 
grants a separate 20 percent rating for left upper extremity 
nerve radiculitis and a separate 20 percent rating for right 
upper extremity nerve radiculitis under Diagnostic Codes 
8199-8510.  Solely sensory symptoms are to be rated as mild 
or moderate paralysis.  As the Veteran's sensory symptoms are 
shown by subjective evidence only, the Board finds that a 
rating greater than 20 percent for each upper extremity is 
not warranted in this case.  

With respect to the other symptoms associated with the 
Veteran's service-connected residuals of cervical spine 
injury, i.e., muscle spasms and left shoulder limitation of 
motion, muscle spasms are contemplated under the rating 
criteria under Diagnostic Codes 5293-5243.  As for the left 
shoulder motion, the current evidence shows no abnormality of 
the left shoulder, other than neurological, to warrant a 
separate rating for that symptom.  Accordingly, the Board 
finds that separate ratings beyond those ratings assigned 
above for headaches and neurological impairment are not 
appropriate.

Scar

The Veteran's service-connected scar of the chin is currently 
assigned a 10 percent rating evaluation, pursuant to 
Diagnostic Code 7800.  He argues that a higher rating is 
warranted.  

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective 
October 23, 2008.  However, the Board notes that the latter 
revisions are applicable only to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed 
his claim for an increased rating in November 2003, only the 
rating criteria in effect as of August 30, 2002 apply to this 
case.

Pursuant to the August 2002 revision, Diagnostic Code 7800 
states that disfigurement of the head, face, or neck warrants 
a 10 percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The only medical evidence addressing the severity of the 
Veteran's scar is an April 2004 VA examination. The examiner 
reported that the Veteran's scar of the chin was 3.5 cm X 
.0.2 cm and was disfiguring of the right side of the chin.  
The examiner also stated that the scar was superficial, 
without breakdown of the skin, infection, or underlying 
tissue loss.  Color photographs that show the appearance and 
location of the scar are in the claims file.     

Based on the above, the Board finds that a rating in excess 
of 10 percent is not warranted for the Veteran's service-
connected scar of the chin.  In this regard, the Board notes 
that the Veteran's scar does not involve more than one 
characteristic of disfigurement, in that there is no tissue 
loss or breakdown, adherence, abnormal skin texture, or skin 
inflexibility or induration.  Further, although the examiner 
has stated that the scar is disfiguring, he does not suggest 
that there is gross disfigurement.  Moreover, the color 
photographs show that the scar is on the lower right chin, 
almost under the chin, with only a part of the scar visible 
from the front.  Accordingly, the Board concludes that the 
scar does not result in gross disfigurement.  

The Board acknowledges that the Veteran is very self-concious 
of the scar and suffers psychological distress due to the 
scar.  However, his psychiatric disability is separately 
rated, and only the objective findings of the physical impact 
of the scar are for consideration when assigning a rating 
evaluation for the scar itself.  Thus, the fact that the 
Veteran may feel that he is severely disfigured by the scar 
does not make the scar grossly disfiguring for the purposes 
of rating the disability.  For these reasons, the Board finds 
that a rating in excess of 10 percent for service-connected 
scar of the chin is not warranted.

III. Other considerations

The Board has considered whether a demonstrated change in 
severity of the Veteran's service-connected disabilities over 
time such that the staging of ratings is warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the record presents 
no evidence to suggest that a higher rating than those 
assigned is warranted at any time during the appeal period.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  As indicated, the Board has 
afforded the Veteran the benefit of the doubt to the Veteran 
in assigning the separate ratings for his upper extremity 
neurological symptoms.  With respect to the other ratings at 
issue, based on the above discussion, the Board finds that a 
preponderance of the competent evidence is against ratings in 
excess of the ratings assigned for service-connected 
residuals of injury of the cervical spine with headaches, 
loss of motion of the left shoulder, muscle spasms, and nerve 
radiculitis and service-connected scar of the chin.  
Therefore, the benefit of the doubt doctrine is not for 
further application in the instant appeal, and ratings in 
excess of those assigned must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 

Finally, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
residuals of injury of the cervical spine and service-
connected scar of the chin present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  As demonstrated 
by the above analysis, the symptoms of the Veteran's service-
connected residuals of injury of the cervical spine with 
headaches, loss of motion of the left shoulder, muscle 
spasms, and nerve radiculitis and service-connected scar of 
the chin are fully contemplated by the schedular criteria.  
As the Board has not determined that the rating criteria are 
inadequate, an extraschedular referral due to this factor is 
not necessary.  Moreover, although the Veteran has not worked 
since 1998, the record shows that his unemployment is due to 
other factors, to include his psychiatric disabilities.  
Accordingly, the Board finds that referral for extraschedular 
consideration in this case is not warranted. 


ORDER

A rating in excess of 40 percent for service-connected 
residuals of injury of the cervical spine with headaches, 
loss of motion of the left shoulder, muscle spasms, and nerve 
radiculitis under Diagnostic Codes 5293-5243 is denied.

A separate rating of 10 percent for service-connected 
headaches associated with residuals of injury of the cervical 
spine under Diagnostic Codes 8199-8100 is granted.

A separate rating of 20 percent for service-connected left 
upper extremity nerve radiculitis associated with residuals 
of injury of the cervical spine under Diagnostic Codes 8199-
8510 is granted.

A separate rating of 20 percent for service-connected right 
upper extremity nerve radiculitis associated with residuals 
of injury of the cervical spine under Diagnostic Codes 8199-
8510 is granted.

A rating in excess of 10 percent for service-connected scar 
of the chin is denied.


REMAND

With respect to the Veteran's claims of entitlement to a 
rating in excess of 30 percent for service-connected 
dysthymia and anxiety disorder and entitlement to a TDIU 
rating, the Board finds that a remand is necessary. 

As noted in the Introduction, in his March 2005 VA Form 9, 
the Veteran raised the claim for service connection for 
marijuana abuse as secondary to his service-connected 
psychiatric disability.  In the May 2004 VA psychiatric 
examination report, the examiner stated that the Veteran's 
marijuana abuse muddles his psychiatric picture and indicated 
that his other psychiatric symptoms may be more intense due 
to the marijuana abuse.  Further, the examiner suggested that 
the Veteran's marijuana use contributes to his inability to 
function well enough to hold a job.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
questions of whether the Veteran's marijuana abuse is 
service-connected on a secondary basis and to what degree his 
psychiatric symptoms are due to his marijuana abuse affect 
the outcome of his remaining rating claims, the Board finds 
that the issues of an increased rating for dysthymia and 
anxiety disorder and a TDIU rating are inextricably entwined 
with the claim for service connection for marijuana abuse.  
Consequently, the claims of entitlement to a rating in excess 
of 30 percent for the service-connected psychiatric 
disability and a TDIU rating must be remanded to the AOJ in 
accordance with Harris.
 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of the Veteran's marijuana abuse and 
the current nature and severity of his 
service-connected dysthymia and anxiety 
disorder and the affect of this 
disability on his ability to obtain and 
maintain substantially gainful 
employment.  The claims file should be 
available for review by the examiner, 
and the examination report should 
reflect that such review occurred.  

Once the examination is completed and 
the results documented, the examiner 
should answer the following question:
		Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's marijuana abuse is 
proximately due to or been chronically 
worsened by his service-connected 
dysthymia and anxiety disorder, e.g., 
is the marijuana abuse a form of self 
medication?

Also, if possible, the examiner should 
describe what psychiatric symptoms 
exhibited by the Veteran are 
attributable to his service-connected 
dysthymia and anxiety disorder and what 
symptoms are attributable to his 
marijuana abuse.  The Board would find 
it useful if the examiner would define 
the severity of the impairment, e.g., 
mild, moderate, severe, that the 
Veteran experiences due to his service-
connected disability and his marijuana 
abuse, to include the assignment of 
separate GAF scores for each disorder.  

The examiner must elicit from the 
Veteran and record for clinical 
purposes, a full work and educational 
history.  Additionally, the examiner is 
requested to 1) identify all factors 
that affect the Veteran's 
employability, 2) discuss the impact of 
his service-connected disabilities on 
his employability, and 3) discuss what 
type of employment, if any, in which 
the Veteran is capable of engaging in 
spite of his service-connected 
disabilities, consistent with his 
education and occupational experience, 
and irrespective of age and any 
nonservice-connected disorders.

2.	Adjudicate the Veteran's claim of 
entitlement to service connection for 
marijuana abuse secondary to his 
service-connected anxiety and dysthymic 
disorder.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
rating claims should be readjudicated, 
to include all evidence received since 
the May 2009 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


